The plaintiff in this action of tort had driven a truck to the defendant’s warehouse to deliver drums containing alcohol and lacquer solvents and, while on his truck assisting the defendant’s employee in unloading them, allegedly sustained injuries to his hands which were covered with a mist-like spray. There was evidence that this emanated from a five gallon can of perehloroethylene which had been struck by the forklift truck on which the defendant’s employee was engaged in removing drums from the plaintiff’s truck. The defendant has excepted to the denial of its motion for a directed verdict, to the admission of certain expert medical testimony, and to a portion of the trial judge’s charge. Since this last exception was not argued in the defendant’s brief, we do not pass upon it. S. J. C. Rule 1.13, 351 Mass. 738. There was evidence sufficient to warrant sending the case to the jury. Testimony from the defendant’s employees indicated that striking of cans was not unprecedented or unusual and was to be anticipated by one exercising reasonable care. West v. Molders Foundry Co. Inc. 342 Mass. 8, 12-13. The medical expert, a specialist in allergic dermatology, in testimony not objected to, named the spray as “the competent producing cause” of the skin damage which the plaintiff suffered. On the assumption that any prior medical testimony was erroneously admitted, such admission was therefore harmless error. Nor was there any contributory negligence on the part of the plaintiff. The precautions which he took and the self-treatment he administered before seeking medical aid were reasonable in the face of his lack of knowledge of the potential injury which faced him.

Exceptions overruled.